"Valentine, J.:
I concur in the decision of this case with some doubt. Section 242 of the civil code provides that when an injunction is granted it may have operation when an undertaking is given “to secure to the party injured the damages he may sustain if it be finally decided that the injunction ought not to have been granted.” The decision in this case is to the effect that where a temporary injunction has been granted and a proper undertaking given, and the injunction afterward dissolved, that still it has not been “finally decided that the injunction ought not to have been granted,” and that a final decision of such matter can take place only when the action itself is finally disposed of. The authorities apparently supporting this view of the case are as follows: Bemis v. Gannett, 8 Neb. 236; Gray v. Veirs, 33 Md. 159; Penny v. Holberg, 53 Miss. 567; Thompson v. McNair, 64 N. C. 448; Weeks v. Southwick, 12 How. Pr. 170; Dowling v. Polack, 18 Cal. 625, 629.
The authorities apparently adverse to this view of the case are as follows: Sizer v. Anthony, 22 Ark. 465; Tallahassee Rld. Co. v. Hayward, 4 Fla. 411; White v. Clay, 7 Leigh, 68; Duncan v. Lawrence, 1 Barb. 447.